Mr. Justice Goodwin delivered the opinion of the court. Abstract of the Decision. 1. Judgment, § 72*—what should he considered as a defense on motion to open up judgment by confession. . On a motion to open up a judgment by confession for rent on a lease and for leave to plead, the court should consider like any other defense an allegation of damages on account of the plaintiff’s failure to keep certain covenants on his part in the lease set up by the defendant as a matter of recoupment only. 2. Judgment, § 56*—when judgment by confession should he opened up. A defendant to a judgment by confession- taken under a power of attorney contained in a written lease should be permitted to open up the judgment where he presents an affidavit showing that by reason of the plaintiff’s failure to comply on his part with the lease the -defendant is entitled not merely to defeat the action but to recover a judgment against the plaintiff. 3. Judgment, § 88*—when writ of error lies to review overruling of motion to open up judgment by confession. Where a cognovit waives all errors in a judgment taken by confession, a writ of error will not lie to review the judgment itself, but where timely motion is made to set it aside, such writ will lie to review the overruling of such motion.